UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1573


DIANE PETTY,

                     Plaintiff - Appellant,

              v.

ANDREW SAUL, Commissioner of Social Security,

                     Defendant - Appellee.



Appeal from the United States District Court for the Western District of North Carolina, at
Asheville. Frank D. Whitney, District Judge. (1:19-cv-00012-FDW)


Submitted: January 26, 2021                                   Decided: February 24, 2021


Before AGEE, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


George C. Piemonte, MARTIN JONES & PIEMONTE, PC, Charlotte, North Carolina, for
Appellant. David Nathaniel Mervis, Office of General Counsel, SOCIAL SECURITY
ADMINISTRATION, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Diane Petty seeks to appeal the district court’s order upholding the Administrative

Law Judge’s (ALJ) denial of Petty’s applications for disability insurance benefits and

supplemental security income. We dismiss the appeal for lack of jurisdiction because the

notice of appeal was not timely filed.

       When the United States or its officer or agency is a party in a civil case, the notice

of appeal must be filed no more than 60 days after the entry of the district court’s final

judgment or order, Fed. R. App. P. 4(a)(1)(B), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under Fed. R. App. P.

4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court entered its order on March 20, 2020, and the notice of appeal was

due on May 19, 2020. Petty filed the notice of appeal on May 20, 2020. Because Petty

failed to file a timely notice of appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal. Accordingly, we deny the Commissioner’s motion for

abeyance and Petty’s motion to remand.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                             2